    Case: 1:20-cv-03964 Document #: 18 Filed: 11/13/20 Page 1 of 1 PageID #:140




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,            :
                                         :
                                         :
            Plaintiff,                   :
                                         :               Case No. 1:20-cv-03964
v.                                       :               Honorable Virginia M. Kendall
                                         :
ARYA INFO TECH., INC. d/b/a RELAX INN :
STREATOR, an Illinois Corporation,       :
                                         :
            Defendant.                   :
_______________________________________/

FINAL JUDGMENT ORDER AND ORDER GRANTING PLAINTIFF’S MOTION FOR
         ATTORNEY FEES, COSTS, EXPERT FEES AND LITIGATION
          EXPENSES WITH MEMORANDUM OF LAW IN SUPPORT

       THIS CAUSE came before the Court on Plaintiff’s Motion for Motion for Entry of

Judgment After Default and Verified Application for Attorney Fees’ Costs, Expert Fees and

Litigation Expenses, DE 16, and the Court having reviewed the pleadings and papers filed in this

cause, and being otherwise fully advised in the premises, it is hereby

       ORDERED AND ADJUDGED that:

       1.      Plaintiff’s Motion for Motion for Entry of Judgment After Default and Verified

               Application for Attorney Fees’ Costs, Expert Fees and Litigation Expenses is

               GRANTED;

       2.      Plaintiff is entitled to her attorney fees, costs, litigation expenses and expert fees

               in the amount of $3,950.

                                               Date: November 13, 2020

                                               _________________________________
                                               VIRGINIA M. KENDALL
                                               UNITED STATES DISTRICT JUDGE
